UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8037


VONTE’ AVON GAFFNEY,

                Petitioner – Appellant,

          v.

F. B. BISHOP, JR.; THE ATTORNEY GENERAL OF MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-03168-RDB)


Submitted:   May 28, 2014                  Decided:    June 6, 2014


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vonte’ Avon Gaffney, Appellant Pro Se. Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vonte’        Avon    Gaffney       seeks   to    appeal       the    district

court’s    order     denying      relief    on    his   28    U.S.C.     § 2254        (2012)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing         of    the   denial        of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537    U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gaffney has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument       because     the    facts       and   legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3